CAMPBELL, District Judge.
This is a motion to strike and for a bill of particulars.
The motion to strike is denied.
There are many claims in the patents in suit of which all are in suit, therefore, defendant should not be requested to give the information required until plaintiff notifies defendant of the claims on which it will rely.
The motion for a bill of particulars as to the claims on which plaintiff notifies the defendant it will rely and as to all other demands is granted, bill to be served ten days after receipt by the defendant of the notice from plaintiff of the claims on which it intends to rely, and on the service of the bill there must be exchanged, between the parties, in the usual manner, the date of the invention of the patents in suit where earlier than the filing dates of said patents and the same information as to any patents offered by the defendant by way of defense.